FILED
                            NOT FOR PUBLICATION                            MAY 20 2015

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JIMMY YAMADA; RUSSELL                            No. 12-17845
STEWART,
                                                 D.C. No. 1:10-cv-00497-JMS-RLP
              Plaintiffs - Appellants,

       and                                       MEMORANDUM*

A-1 A-LECTRICIAN, INC.,

              Plaintiff,

       v.

WILLIAM SNIPES, in his official
capacity as chair and member of the
Hawaii Campaign Spending Commission;
TINA PEDRO GOMES, in her official
capacity as vice chair and member of the
Hawaii Campaign Spending Commission;
and ELDON CHING, GREGORY
SHODA and ADRIENNE YOSHIHARA,
in their official capacities as members of
the Hawaii Campaign Spending
Commission,

              Defendants - Appellees.




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                        Argued and Submitted October 9, 2013
                                 Honolulu, Hawaii

Before: KOZINSKI, FISHER and WATFORD, Circuit Judges.

        Jimmy Yamada and Russell Stewart appeal the district court’s order

awarding them attorney’s fees and costs under 42 U.S.C. § 1988. For the reasons

stated here and in a concurrently filed opinion, we affirm in part and reverse in

part.

        1. The district court did not abuse its substantial discretion by adopting a 50

percent reduction to the “general tasks” entries in the plaintiffs’ billing records, by

reducing the award for travel time related to the preliminary injunction hearing or

by failing to explain its chosen reductions. The district court found that although

“the subject of campaign finance law is complicated,” and that “this case presented

difficult issues,” the only issue on which plaintiffs prevailed “was certainly not

complicated.” It thus “made clear that it [had] considered the relationship between

the amount of the fee awarded and the results obtained,” taking into account the

plaintiffs’ (particularly A-1’s) limited success in the action. Hensley v. Eckerhart,

461 U.S. 424, 436-37 (1983). See also Fox v. Vice, 131 S. Ct. 2205, 2216 (2011)



                                            2
(“The essential goal in shifting fees (to either party) is to do rough justice, not to

achieve auditing perfection.”).

      2. The district court did not abuse its discretion in setting reasonable hourly

rates for attorneys Coleson, Gallant and Hochberg. Contrary to the plaintiffs’

contentions, the district court did not merely rely on rates awarded in two

dissimilar cases from the district of Hawaii, but instead noted its “familiarity with

counsel’s roles” and recognized the specialized area of First Amendment law in

which the Bopp Law Firm practices. Based on the evidence in the record, the

awarded rates adequately reflect “the prevailing market rates in the relevant

community.” Blum v. Stenson, 465 U.S. 886, 895 (1984).

      For the reasons stated here and in the contemporaneously filed opinion, the

order of the district court awarding attorney’s fees and costs to Yamada and

Stewart is affirmed in part and reversed in part. Each party shall bear its own costs

on appeal.

      AFFIRMED IN PART; REVERSED IN PART.




                                            3